Dear Mayor Broussard:
This office is in receipt of your opinion request dated November 2, 1992 directed to Attorney General Richard P. Ieyoub.  You ask whether the Mayor of the City of Abbeville has veto power.
The City of Abbeville is governed by a special legislative charter.  The powers of the Mayor are set forth in Section 5 of the Charter, which provides:
     "The mayor shall preside at all meetings of the city council and in case of an equal decision he shall give the deciding vote.  He shall take care that the laws and ordinances be executed and shall sign all checks drawn on the treasury for money and require the secretary-treasurer to attest the same.  He shall sign all contracts on behalf of the city unless otherwise provided in each case."
The special legislative charter does not affirmatively give the mayor veto power.  In a Lawrason Act municipality, a mayor has veto power. However, as this office stated to you in recently released Attorney General Opinion Number 92-703, the Lawrason Act statutes do not apply to municipalities operating under a special legislative charter and the Act's provisions do not apply where the special charter is silent on a particular matter.  We conclude the Mayor of Abbeville has no veto power absent any other resolution or ordinance conferring such power upon the office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: Kerry L. Kilpatrick Assistant Attorney General
RPI/KLK/0149E